DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/3021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second damping means comprising one or more strips made of elastomeric material” in claim 10, 11, 12, 19, 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14, line 8, “first outer protective shell” should be read as “the first outer protective shell”.
  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “said second mechanical retaining means for allowing partial rotation or roto-translation of said second inner shell with respect to said first outer shell and further with respect to the rotation axis through the center of the ring-shaped damping element” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,12, 15are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rotation axis through the center of the ring-shaped damping element”, there is insufficient antecedent basis for this limitation in the claim.
Claim 3 line 1, claim 4 lines 2,4, claim 5 line 2,4, claim 6 line 2, 4, claim 7 line 2, 4 recite “said at least one ring-shaped damping element” , there is insufficient antecedent basis for this limitation in the claim. And it is unclear the helmet in claimed invention comprising one ring-shaped damping element or more than one ring-shaped damping element.
Claim 12 recites “the surface of said first outer protective shell and/or second inner protective shell”, there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites “said at least one ring-shaped damping element” in line 4, there is insufficient antecedent basis for this limitation in the claim.
Claims 8-11,13,16 are rejected as being indefinite as claims 8-11,13 are dependent on claim1; claim 16 is dependent on claim 15.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 1 and 14 recite “damping means (element) …substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet”, which is directed to a human organism, i.e. “a neck of a wearer”. For the purpose of applying art, “damping means (element)… substantially centered with respect to a theoretical rotation axis passing through a neck of a wearer of the helmet” is read as “said first damping means…substantially centered with respect to a theoretical rotation axis configured to pass through a neck of a wearer of the helmet”.
Claims 3-13,15-20 are rejected as being directed to or encompassing a human organism as claims 3-13 are dependent on claim 1, claims 15-20 are dependent on claim 14.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1, 3-8, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowe (US 20150157083)(hereinafter Lowe).
Regarding claim 1, Lowe teaches a protective helmet (fig 3), particularly for sport activities, comprising:
	an outer protective cap (74);
	a first outer protective shell (78) positioned inside and coupled to said outer protective cap (74);
	a second inner protective shell (82) positioned inside and coupled to the first outer protective shell (78); and 
	coupling means (the limiters and padding snaps) between the first outer protective shell (78) and said second inner protective shell (82), said coupling means comprising first damping means (the middle layer 80 between the first limiter 75 and the second limiter 77) and second mechanical retaining means (padding snaps 87) spaced apart from each other and positioned in corresponding seats of the first outer protective shell and second inner protective shell (fig 3);
	said first damping means positioned at a top portion of the helmet and comprising a ring-shaped damping element (annotated fig 2B) made of elastomeric material (para [0028], the middle layer 60 (80) can be formed of expanded polyolefin, polyester, polyurethane, D3O, Poron, para [0032], the middle layer can comprise expanded polypropylene) , and substantially centered with respect to a theoretical rotation axis configured to pass through a neck of a wearer of the helmet (fig 3, the limiters 75,77 and the ring-shaped middle layer 80 positioned at the center top portion of the helmet);
	said second mechanical retaining means (padding snaps 87, and it is well known in the art that the snaps comprising one male element and female element coupling together) for allowing partial rotation or roto-translation of said second inner shell with respect to said first outer shell and further with respect to the rotation axis through the center of the ring-shaped damping element (para [0050]).

    PNG
    media_image1.png
    286
    632
    media_image1.png
    Greyscale

	Regarding claim 3, Lowe teaches the ring-shaped damping element (80) made of elastomeric material has an outer crown (83) and an inner crown (85) securely coupled respectively to one or the other of first outer protective shell (78) and said second inner protective shell (82) (fig 3).
	Regarding claim 4, Lowe teaches the first outer protective shell (78) comprises a first seat ( 75) for housing the ring-shaped damping element (80) made of elastomeric material having a support surface and a first inner edge, and said second inner protective shell (82) comprises a first protuberance (77) having a first outer edge inserted in said ring-shaped damping element (80) made of elastomeric material (fig 3). 
	Regarding claim 5, Lowe teaches the first inner edge of the first seat is solidly coupled to the outer crown of the ring-shaped damping element made of elastomeric material, and said first outer edge of the first protuberance is solidly coupled to the inner crown of the ring-shaped damping element made of elastomeric material (fig 3, para [0049], various layers of the multi-layer liner can be coupled including directly attached to each other chemically, mechanically, or both).
	Regarding claim 6, Lowe teaches the second inner protective shell (82) comprises a second seat for housing the ring-shaped damping element (80) made of elastomeric material having a support surface and a second inner edge, and the outer protective shell (78) comprises a second protuberance having a second outer edge inserted into the ring-shaped damping (80) element made of elastomeric material (para [0036], the recess-and-projection configuration of the first movement limiter and the second movement limiter can be reversed so that the first movement limiter is formed as a projection and the second movement limiter is formed as a recess or indent).
	Regarding claim 7, Lowe teaches the second inner edge of the second seat is solidly coupled to the outer crown of the ring-shaped damping element made of elastomeric material and the second outer edge of the second protuberance is solidly coupled to the inner crown of the ring-shaped damping element made of elastomeric material (para [0049], para [0036]).
	Regarding claim 8, Lowe teaches the second inner protective shell (82) is movable relative to the first outer protective shell (78) and in that the second mechanical means allow partial rotation or roto-translation of the inner protective shell with respect to the first outer protective shell (para [0050]).
	Regarding claim 10, Lowe teaches coupling means comprise second damping means (67a) (fig 2D) comprising one or more strips made of elastomeric material (para [0028], the middle layer 60 (80) can be formed of expanded polyolefin, polyester, polyurethane, D3O, Poron).
	Regarding claim 11, Lowe teaches one or more strips made of elastomeric material are at least partially housed in grooves positioned on the second inner protective shell (fig 2B,2D, para [0038], the panels 67a comprising portions fitting into grooves formed by the flanges 69 and panels 67b of the inner layer 62).
	Regarding claim 12, Lowe teaches one or more of the strips (80a) made of elastomeric material are positioned on the surface of the first outer protective shell (78) and/or second inner protective shell (82)(fig 3).
	Regarding claim 13, Lowe teaches a plurality of the mechanical retaining means (fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Lowe (US 20150157083), in view of Weber (US 20160316847)(hereinafter Weber).
Regarding claim 9, Lowe teaches the second mechanical retaining means comprises snap-locking means (padding snaps 87) extending through an opening in layers of the multi-layer helmet 70 and couple layers of the multi-layer helmet together (para [0050]). Lowe does not clearly show the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element suitable for engaging the snap-locking means of the male element and positioned in a corresponding seat of the other between the first outer shell or second inner shell. However, Weber teaches in fig 29 the band 1940 is inserted into a receptacle of the inner liner at one end, the other end is coupled to the outer liner via a mechanical cap. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the padding snaps of Lowe with the teaching of Weber that the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element positioned in a corresponding seat of the other between the first outer shell or second inner shell for the benefit of coupling the two layers together and providing greater deflection of the inner shell relative to the outer shell while still retaining the ability to return the layers back to their original positions.
Regarding claim 14, Lowe teaches a protective helmet (fig 3), comprising: 
an outer protective cap (74);
a first outer protective shell (78) positioned inside and coupled to the outer protective cap (74);
a second inner protective shell (82) positioned inside and coupled to the first outer protective shell (78);
a damping element (the middle layer 80 between the first limiter 75 and the second limiter 77) made of elastomeric material (para [0028], the middle layer 60 (80) can be formed of expanded polyolefin, polyester, polyurethane, D3O, Poron) and positioned at a top portion of the helmet (fig 3), having an outer crown (83) and an inner crown (85) securely coupled respectively to one or the other of the first outer protective shell and the second inner protective shell (fig 3) and substantially centered with respect to a theoretical rotation axis configured to pass through a neck of a wearer of the helmet (fig 3);
a plurality of padding snaps (87) extending through an opening in layers of the multi-layer helmet 70 and couple layers of the multi-layer helmet together (para [0050]); the padding snaps (87) spaced apart from the coupling of the damping element (80) to the one of the first outer protective shell (78) or second inner protective shell (82); 
wherein the second inner protective shell is movable relative to the first outer protective shell and in that the plurality of padding snaps allow partial rotation or roto-translation of the inner protective shell with respect to the first outer protective shell and further with respect to the rotation axis through the center of the ring –shaped damping element (fig 3, para [0050]).
Lowe does not clearly show a plurality of  male elements positioned in first corresponding seats of one of the outer protective shell or second inner protective shell and a plurality female elements positioned in second corresponding seats of the other between the first outer shell or second inner shell. However, Weber teaches in fig 29 the band 1940 is inserted into a receptacle of the inner liner at one end, the other end is coupled to the outer liner via a mechanical cap. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the padding snaps of Lowe with the teaching of Weber that the mechanical retaining means comprise a male element positioned in a corresponding seat of one of the outer protective shell or second inner protective shell and a female element positioned in a corresponding seat of the other between the first outer shell or second inner shell for the benefit of coupling the two layers together and providing greater deflection of the inner shell relative to the outer shell while still retaining the ability to return the layers back to their original positions.
Regarding claim 15, Lowe teaches the first outer protective shell (78) comprises a third seat (75) for housing the damping element (80) having a support surface and a first inner edge, and the second inner protective shell (82) comprises a first protuberance (77) having a first outer edge inserted in the ring-shaped damping element (80) made of elastomeric material (fig 3). 
Regarding claim 16, Lowe teaches the first inner edge of the third sear is solidly coupled to the outer crown of the damping element, and the first outer edge of the first protuberance is solidly coupled to the inner crown of the damping element (fig 3, para [0049], various layers of the multi-layer liner can be coupled including directly attached to each other chemically, mechanically, or both).
	Regarding claim 17, Lowe teaches the second inner protective shell (82) comprises a fourth seat for housing the damping element (80) having a support surface and a second inner edge, and the first outer protective shell (78) comprises a second protuberance having a second outer edge inserted into the damping element (para [0036], the recess-and-projection configuration of the first movement limiter and the second movement limiter can be reversed so that the first movement limiter is formed as a projection and the second movement limiter is formed as a recess or indent).
	Regarding claim 18, Lowe teaches the second inner edge of the fourth seat is solidly coupled to the outer crown of the damping element and the second outer edge of the second protuberance is solidly coupled to the inner crown of the damping element (para [0049], para [0036]).
	Regarding claim 19, Lowe teaches one or more damping strips made of elastomeric material at least partially housed in grooves positioned on the first outer protective shell and/or second inner protective shell (fig 2B,2D, para [0038], the panels 67a comprising portions fitting into grooves formed by the flanges 69 and panels 67b of the inner layer 62).
	Regarding claim 20, Lowe teaches one or more damping strips (80a) made of elastomeric material positioned on the surface of the first outer protective shell (78) and/or second inner protective shell (82)(fig 3).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon which are considered pertinent to applicant's disclosure, are disclosed in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732